Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Tina
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        A.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Sharpe
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6175
     Individual Taxpayer
     Identification number
     (ITIN)




              Case
Official Form 101        21-00574-TOM7Voluntary
                                          Doc Petition
                                                1 Filed      03/11/21
                                                       for Individuals Filing Entered    03/11/21 15:09:49
                                                                              for Bankruptcy                                              Desc Main      page 1
                                                 Document              Page 1 of 88
Debtor 1   Tina A. Sharpe                                                                          Case number (if known)




                                 About Debtor 1:                                             About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                  I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                            Business name(s)
     doing business as names

                                 EIN                                                         EIN




5.   Where you live                                                                          If Debtor 2 lives at a different address:

                                 209 Killough Springs Road
                                 Birmingham, AL 35215
                                 Number, Street, City, State & ZIP Code                      Number, Street, City, State & ZIP Code

                                 Jefferson
                                 County                                                      County

                                 If your mailing address is different from the one           If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any   in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                     mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code            Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                  Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,          Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any             have lived in this district longer than in any other
                                       other district.                                              district.

                                       I have another reason.                                       I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                             Explain. (See 28 U.S.C. § 1408.)




Official FormCase
             101      21-00574-TOM7Voluntary
                                       Doc Petition
                                             1 Filed      03/11/21
                                                    for Individuals Filing Entered    03/11/21 15:09:49
                                                                           for Bankruptcy                                         Desc Main          page 2
                                              Document              Page 2 of 88
Debtor 1    Tina A. Sharpe                                                                                Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official FormCase
             101     21-00574-TOM7Voluntary
                                      Doc Petition
                                            1 Filed      03/11/21
                                                   for Individuals Filing Entered    03/11/21 15:09:49
                                                                          for Bankruptcy                                                Desc Main         page 3
                                             Document              Page 3 of 88
Debtor 1    Tina A. Sharpe                                                                                 Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official FormCase
             101      21-00574-TOM7Voluntary
                                       Doc Petition
                                             1 Filed      03/11/21
                                                    for Individuals Filing Entered    03/11/21 15:09:49
                                                                           for Bankruptcy                                            Desc Main          page 4
                                              Document              Page 4 of 88
Debtor 1    Tina A. Sharpe                                                                             Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official FormCase
             101      21-00574-TOM7Voluntary
                                       Doc Petition
                                             1 Filed      03/11/21
                                                    for Individuals Filing Entered    03/11/21 15:09:49
                                                                           for Bankruptcy                                             Desc Main          page 5
                                              Document              Page 5 of 88
Debtor 1    Tina A. Sharpe                                                                                Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Tina A. Sharpe
                                 Tina A. Sharpe                                                    Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     March 11, 2021                                    Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official FormCase
             101     21-00574-TOM7Voluntary
                                      Doc Petition
                                            1 Filed      03/11/21
                                                   for Individuals Filing Entered    03/11/21 15:09:49
                                                                          for Bankruptcy                                                  Desc Main         page 6
                                             Document              Page 6 of 88
Debtor 1   Tina A. Sharpe                                                                                 Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Robert C. Keller                                               Date         March 11, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Robert C. Keller
                                Printed name

                                Russo, White & Keller, P.C.
                                Firm name

                                315 Gadsden Highway
                                Suite D
                                Birmingham, AL 35235
                                Number, Street, City, State & ZIP Code

                                Contact phone     (205) 833-2589                             Email address         rjlawoff@bellsouth.net

                                Bar number & State




Official FormCase
             101     21-00574-TOM7Voluntary
                                      Doc Petition
                                            1 Filed      03/11/21
                                                   for Individuals Filing Entered    03/11/21 15:09:49
                                                                          for Bankruptcy                                              Desc Main          page 7
                                             Document              Page 7 of 88
 Fill in this information to identify your case:

 Debtor 1                   Tina A. Sharpe
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             136,500.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              62,137.50

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             198,637.50

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             377,788.52

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $              43,994.86

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             933,378.89


                                                                                                                                     Your total liabilities $             1,355,162.27


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                      0.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,430.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy


              Case 21-00574-TOM7                             Doc 1         Filed 03/11/21 Entered 03/11/21 15:09:49                                                  Desc Main
                                                                          Document     Page 8 of 88
 Debtor 1      Tina A. Sharpe                                                             Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $                 0.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            20,000.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             20,000.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1         Filed 03/11/21 Entered 03/11/21 15:09:49                         Desc Main
                                                                     Document     Page 9 of 88
 Fill in this information to identify your case and this filing:

 Debtor 1                    Tina A. Sharpe
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1976 Live Oak Trace                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Birmingham                        AL        35235-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $136,500.00                $136,500.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Jefferson                                                                      Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $136,500.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy


            Case 21-00574-TOM7                                    Doc 1         Filed 03/11/21 Entered 03/11/21 15:09:49                                    Desc Main
                                                                              Document      Page 10 of 88
 Debtor 1        Tina A. Sharpe                                                                                     Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Mercedes                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      C250                                            Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $15,400.00                 $15,400.00
                                                                     (see instructions)



  3.2    Make:       Chevrolet                                 Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Suburban                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2017                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Debtor's husband drives this
         car                                                         Check if this is community property                              $31,275.00                 $15,637.50
                                                                     (see instructions)



  3.3    Make:       Infinity                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      QX80                                            Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Debtor's husband drives this
         car                                                         Check if this is community property                              $28,825.00                 $28,825.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $59,862.50


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Furniture, household goods and furnishings                                                                                      $1,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No

Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy


             Case 21-00574-TOM7                         Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                       Desc Main
                                                                     Document      Page 11 of 88
 Debtor 1         Tina A. Sharpe                                                                                              Case number (if known)

        Yes. Describe.....

                                            Electronics, appliances, and miscellaneous household electrics                                                              $50.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Clothes and shoes                                                                                                         $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $2,050.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash on hand                         $200.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy


           Case 21-00574-TOM7                                        Doc 1            Filed 03/11/21 Entered 03/11/21 15:09:49                          Desc Main
                                                                                    Document      Page 12 of 88
 Debtor 1         Tina A. Sharpe                                                                                  Case number (if known)

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                          17.1.                                 BBVA Compass Bank checking account                                          $25.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?

Official Form 106A/B                                                     Schedule A/B: Property                                                               page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


           Case 21-00574-TOM7                             Doc 1        Filed 03/11/21 Entered 03/11/21 15:09:49                             Desc Main
                                                                     Document      Page 13 of 88
 Debtor 1        Tina A. Sharpe                                                                                                  Case number (if known)

                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                              Surrender or refund
                                                                                                                                                                value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $225.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                               Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
        Yes. Describe.....

Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy


           Case 21-00574-TOM7                                Doc 1         Filed 03/11/21 Entered 03/11/21 15:09:49                                             Desc Main
                                                                         Document      Page 14 of 88
 Debtor 1        Tina A. Sharpe                                                                                                  Case number (if known)



                                        Mata Electrical Contractors & Support, LLC                                                                                            $0.00


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................             $0.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                         page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy


           Case 21-00574-TOM7                                Doc 1         Filed 03/11/21 Entered 03/11/21 15:09:49                                            Desc Main
                                                                         Document      Page 15 of 88
 Debtor 1         Tina A. Sharpe                                                                                                        Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................             $136,500.00
 56. Part 2: Total vehicles, line 5                                                                           $59,862.50
 57. Part 3: Total personal and household items, line 15                                                       $2,050.00
 58. Part 4: Total financial assets, line 36                                                                     $225.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $62,137.50              Copy personal property total          $62,137.50

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $198,637.50




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy


           Case 21-00574-TOM7                                   Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                              Desc Main
                                                                             Document      Page 16 of 88
 Fill in this information to identify your case:

 Debtor 1                 Tina A. Sharpe
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Furniture, household goods and                                   $1,500.00                                 $1,500.00     Ala. Code §§ 6-10-6, 6-10-12
      furnishings
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Electronics, appliances, and                                         $50.00                                   $50.00     Ala. Code §§ 6-10-6, 6-10-12
      miscellaneous household electrics
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothes and shoes                                                   $500.00                                  $500.00     Ala. Code §§ 6-10-6, 6-10-126
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Cash on hand                                                        $200.00                                  $200.00     Ala. Code §§ 6-10-6, 6-10-12
      Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      BBVA Compass Bank checking                                           $25.00                                   $25.00     Ala. Code §§ 6-10-6, 6-10-12
      account
      Line from Schedule A/B: 17.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


              Case 21-00574-TOM7                        Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                             Desc Main
                                                                     Document      Page 17 of 88
 Debtor 1    Tina A. Sharpe                                                                    Case number (if known)

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy


            Case 21-00574-TOM7                          Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49           Desc Main
                                                                     Document      Page 18 of 88
 Fill in this information to identify your case:

 Debtor 1                   Tina A. Sharpe
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bank Of America                          Describe the property that secures the claim:                 $26,961.00               $28,825.00                     $0.00
         Creditor's Name                          2015 Infinity QX80
                                                  Debtor's husband drives this car
         Attn: Bankruptcy
                                                  As of the date you file, the claim is: Check all that
         Po Box 982238                            apply.
         El Paso, TX 79998                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          06-2016                   Last 4 digits of account number        2589

 2.2     Carmax Auto Finance                      Describe the property that secures the claim:                 $22,524.00               $31,275.00                     $0.00
         Creditor's Name                          2017 Chevrolet Suburban
         225 Chastain Meadows                     Debtor's husband drives this car
         Court
                                                  As of the date you file, the claim is: Check all that
         Suite 210                                apply.
         Kennesaw, GA 30144                           Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          07/2018                   Last 4 digits of account number        0081


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy


              Case 21-00574-TOM7                           Doc 1       Filed 03/11/21 Entered 03/11/21 15:09:49                                    Desc Main
                                                                     Document      Page 19 of 88
 Debtor 1 Tina A. Sharpe                                                                                      Case number (if known)
               First Name                  Middle Name                      Last Name


 2.3     Internal Revenue Service                   Describe the property that secures the claim:                   $160,248.71           $136,500.00     $70,045.71
         Creditor's Name                            1976 Live Oak Trace Birmingham,
                                                    AL 35235 Jefferson County
         P.O. Box 7346
                                                    As of the date you file, the claim is: Check all that
         Philadelphia, PA                           apply.
         19101-7346                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          6175                        Last 4 digits of account number         2016

 2.4     Internal Revenue Service                   Describe the property that secures the claim:                   $121,757.81            $15,400.00    $106,357.81
         Creditor's Name                            2015 Mercedes C250

         P.O. Box 7346
                                                    As of the date you file, the claim is: Check all that
         Philadelphia, PA                           apply.
         19101-7346                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          6175                        Last 4 digits of account number         2017

         PennyMac Loan
 2.5                                                                                                                 $46,297.00           $136,500.00             $0.00
         Services, LLC                              Describe the property that secures the claim:
         Creditor's Name                            1976 Live Oak Trace Birmingham,
         Attn: Correspondence                       AL 35235 Jefferson County
         Unit
         P.O. Box 514387                            As of the date you file, the claim is: Check all that
                                                    apply.
         Los Angeles, CA                                 Contingent
         90051-4387
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          05/2014                     Last 4 digits of account number         7169


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $377,788.52

Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


            Case 21-00574-TOM7                               Doc 1      Filed 03/11/21 Entered 03/11/21 15:09:49                                  Desc Main
                                                                      Document      Page 20 of 88
 Debtor 1 Tina A. Sharpe                                                                         Case number (if known)
              First Name                Middle Name                     Last Name


   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                        $377,788.52

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

 [ ]
           Name, Number, Street, City, State & Zip Code                                    On which line in Part 1 did you enter the creditor?   2.3
           Richard O'Neal
           U.S. Attorney's Office                                                          Last 4 digits of account number
           1801 Fourth Avenue North
           Birmingham, AL 35203

 [ ]
           Name, Number, Street, City, State & Zip Code                                    On which line in Part 1 did you enter the creditor?   2.4
           Richard O'Neal
           U.S. Attorney's Office                                                          Last 4 digits of account number
           1801 Fourth Avenue North
           Birmingham, AL 35203




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                  Desc Main
                                                                     Document      Page 21 of 88
 Fill in this information to identify your case:

 Debtor 1                     Tina A. Sharpe
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Department of Revenue                                  Last 4 digits of account number       2017             $23,994.86        $23,994.86                    $0.00
              Priority Creditor's Name
              Legal Division                                         When was the debt incurred?           6175
              P.O. Box 320001
              Montgomery, AL 36132-0001
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated

              No                                                        Other. Specify   Wages, salaries, and commissions
              Yes                                                                        State income tax




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              27980                                           Best Case Bankruptcy


              Case 21-00574-TOM7                         Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                       Desc Main
                                                                      Document      Page 22 of 88
 Debtor 1 Tina A. Sharpe                                                                                   Case number (if known)

 2.2        Internal Revenue Service                                 Last 4 digits of account number                        $20,000.00             $20,000.00                    $0.00
            Priority Creditor's Name
            P.O. Box 7346                                            When was the debt incurred?         12/31/2013
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Federal income tax


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Amason & Associates, Inc.                                  Last 4 digits of account number        3423                                                              $0.00
            Nonpriority Creditor's Name
            P.O. Box 1729                                              When was the debt incurred?            10/2019
            Tuscaloosa, AL 35403
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                            Trade debt for work performed at Erwin
                 Yes                                                       Other. Specify   Middle School




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy


           Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                            Desc Main
                                                                      Document      Page 23 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.2      American Express                                           Last 4 digits of account number       4884                                                   $200.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                  When was the debt incurred?           9/2016
          P.O. Box 981540
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.3      Argo Building Company, LLC                                 Last 4 digits of account number       5860                                                       $0.00
          Nonpriority Creditor's Name
          4501 Seventh Avenue                                        When was the debt incurred?           6/2019
          Birmingham, AL 35224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Trade debt for work performed at Hueytown
              Yes                                                       Other. Specify   Middle School


 4.4      Bama Concrete Products Co., Inc.                           Last 4 digits of account number                                                            $7,070.20
          Nonpriority Creditor's Name
          1608 17th Street                                           When was the debt incurred?           2/04/2020
          Tuscaloosa, AL 35401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Materials




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 3 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 24 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.5      Bank of America                                            Last 4 digits of account number       8761                                                 $2,280.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           12/2016
          P.O. Box 982234
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.6      Bank of America                                            Last 4 digits of account number       0038                                                 $1,296.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           09/2016
          P.O. Box 982234
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.7      Barclays Bank Delaware                                     Last 4 digits of account number       3371                                                   $100.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           03/2017
          P.O. Box 8801
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 4 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 25 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.8      Best Buy Credit Services                                   Last 4 digits of account number       7804                                                 $3,497.80
          Nonpriority Creditor's Name
          P.O. Box 790441                                            When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Best Buy purchases


 4.9      Cesar Castro                                               Last 4 digits of account number       1929                                                 $4,209.00
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims


 4.1
 0        Charter Communications                                     Last 4 digits of account number                                                              $120.00
          Nonpriority Creditor's Name
          ATTN: Cash Management                                      When was the debt incurred?           2020
          4670 East Fulton, Suite 102
          Ada, MI 49301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cable and/or internet services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 5 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 26 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.1      Charter Communications
 1        (Spectrum)                                                 Last 4 digits of account number                                                              $177.00
          Nonpriority Creditor's Name
          ATTN: Cash Management                                      When was the debt incurred?           2020
          4670 East Fulton, Suite 102
          Ada, MI 49301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cable and/or internet services


 4.1
 2        Chase Auto Finance                                         Last 4 digits of account number       3302                                                       $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           05/2013
          P.O. Box 901076
          Fort Worth, TX 76101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile loan


 4.1
 3        Chase Card Services                                        Last 4 digits of account number       6875                                                 $1,742.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           04/2016
          P.O. Box 15298
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 27 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.1
 4        Chase Card Services                                        Last 4 digits of account number       5855                                                 $1,022.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           11/2003
          P.O. Box 15298
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 5        Chase Card Services                                        Last 4 digits of account number       6928                                                   $100.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           07/1997
          P.O. Box 15298
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 6        Citibank                                                   Last 4 digits of account number       4084                                                 $5,638.00
          Nonpriority Creditor's Name
          Citicorp Credit Srvs/Centralized Bk                        When was the debt incurred?           08/2016
          dept
          P.O. Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 7 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 28 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.1
 7        Citibank                                                   Last 4 digits of account number       7804                                                 $3,606.00
          Nonpriority Creditor's Name
          Citicorp Credit Srvs/Centralized Bk                        When was the debt incurred?           08/2016
          dept
          P.O. Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 8        Citibank                                                   Last 4 digits of account number       4185                                                   $100.00
          Nonpriority Creditor's Name
          Citicorp Credit Srvs/Centralized Bk                        When was the debt incurred?           5/2017
          dept
          P.O. Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 9        City of Pinson                                             Last 4 digits of account number       3319                                                       $0.00
          Nonpriority Creditor's Name
          4410 Main Street                                           When was the debt incurred?           2020
          Pinson, AL 35126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Zoning violation/nuisance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 29 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.2
 0        Claudio Sanchez-Mairena                                    Last 4 digits of account number       1929                                                 $3,243.00
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims


 4.2
 1        Credit One Bank                                            Last 4 digits of account number       6845                                                   $100.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                When was the debt incurred?           04/2020
          P.O. Box 98873
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.2
 2        Denis Reyes                                                Last 4 digits of account number       1929                                                 $3,385.50
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 9 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 30 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.2
 3        Durlin Santiago                                            Last 4 digits of account number       1929                                                 $2,376.00
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims


 4.2
 4        Equipmentshare.com, Inc.                                   Last 4 digits of account number       1929                                                   $622.00
          Nonpriority Creditor's Name
          2511 Broadway Bluffe Drive                                 When was the debt incurred?           2020
          Suite 202
          Columbia, MO 65201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA Claim and other claims


 4.2
 5        Erick Luna-Pantaleon                                       Last 4 digits of account number       1929                                                   $622.00
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 10 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 31 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.2
 6        Eva Bank                                                   Last 4 digits of account number       7820                                              $147,000.00
          Nonpriority Creditor's Name
          1710 Cherokee Avenue SW                                    When was the debt incurred?           9/2017
          Cullman, AL 35055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Deficiency on real property located at 5138
              Yes                                                       Other. Specify   Gold Leaf Lane Pinson, AL 35126


 4.2
 7        Evelio Cruz-Hernandex                                      Last 4 digits of account number       1929                                                 $1,040.00
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims


 4.2
 8        Ford Motor Credit                                          Last 4 digits of account number                                                          $24,050.00
          Nonpriority Creditor's Name
          c/o National Bankruptcy Service                            When was the debt incurred?           2013
          Center
          P.O. Box 62180
          Colorado Springs, CO 80962
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Defiency balance on a 2013 Ford F350 Crew
              Yes                                                       Other. Specify   Cab XLT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 11 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 32 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.2
 9        Fortiva                                                    Last 4 digits of account number       5139                                                   $100.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           3/2019
          P.O. Box 105555
          Atlanta, GA 30348
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.3
 0        Gervin Galvez                                              Last 4 digits of account number       1929                                                 $2,654.20
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims


 4.3
 1        Guadalupe Rios                                             Last 4 digits of account number       1929                                                 $2,090.00
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 12 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 33 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.3
 2        HomeTown Bank of Alabama                                   Last 4 digits of account number       0010                                                 $2,004.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           2/2019
          2002 2nd Avenue East
          Oneonta, AL 35121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Deficiency balance on a 2011 Chevrolet
              Yes                                                       Other. Specify   Silverado Truck


 4.3
 3        IberiaBank                                                 Last 4 digits of account number       6203                                               $22,688.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           09/2016
          200 West Congress St
          Layfayetter, LA 70501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan


 4.3      Interior/Exterior Building Supply,
 4        LP                                                         Last 4 digits of account number                                                            $5,000.00
          Nonpriority Creditor's Name
          727 South Cortez Street                                    When was the debt incurred?           2019-2020
          New Orleans, LA 70119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 13 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 34 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.3
 5        J. Christopher Selman                                      Last 4 digits of account number       1001                                               $15,469.00
          Nonpriority Creditor's Name
          Bradley Arant                                              When was the debt incurred?           2020
          1819 5th Avenue North
          Birmingham, AL 35203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal services


 4.3
 6        Javier Hernandez                                           Last 4 digits of account number       1929                                                 $2,420.25
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims


 4.3
 7        Jomax Recovery                                             Last 4 digits of account number       4886                                               $50,861.00
          Nonpriority Creditor's Name
          20325 North 51st Avenue                                    When was the debt incurred?           8/2020
          Glendale, AZ 85308
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 14 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 35 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.3
 8        Jose A. Diaz                                               Last 4 digits of account number       4005                                               $62,240.00
          Nonpriority Creditor's Name
          24A Sahama Village                                         When was the debt incurred?           07/27/2020
          Tuscaloosa, AL 35401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Worker's compensation claim


 4.3
 9        LoanMe, Inc.                                               Last 4 digits of account number       6524                                               $14,864.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           03/2019
          1900 S State College Blvd
          Anaheim, CA 92806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Loan


 4.4      M.J. Harris Construction Services,
 0        LLC                                                        Last 4 digits of account number       5438                                                       $0.00
          Nonpriority Creditor's Name
          1 Riverchase Ridge                                         When was the debt incurred?           2/2020
          Suite 300
          Birmingham, AL 35244
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt for UAB Tech Innovation Center




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 15 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 36 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.4
 1        Matar, Inc.                                                Last 4 digits of account number       6859                                                   $982.00
          Nonpriority Creditor's Name
          c/o Saeed Ahmed                                            When was the debt incurred?           8/27/2020
          700 McFarland Blvd.
          Northport, AL 35476
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 2        Migdoel Perez                                              Last 4 digits of account number       1929                                                 $4,485.50
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims


 4.4
 3        Moretti at Vulcan Park Apartments                          Last 4 digits of account number                                                            $3,271.00
          Nonpriority Creditor's Name
          101 Moretti CIrcle                                         When was the debt incurred?           1/2020
          Birmingham, AL 35209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lease deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 16 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 37 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.4
 4        Ohio Casualty Insurance Company                            Last 4 digits of account number       1929                                               $39,811.24
          Nonpriority Creditor's Name
          9450 Seward Road                                           When was the debt incurred?
          Fairfield, OH 45014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 5        Ram Tool Construction                                      Last 4 digits of account number       4478                                                   $964.49
          Nonpriority Creditor's Name
          4500 5th Avenue South                                      When was the debt incurred?
          Building A
          Birmingham, AL 35222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 6        Raquel Recinos                                             Last 4 digits of account number       1929                                                 $2,506.00
          Nonpriority Creditor's Name
          c/o Jessica M. Vosburgh                                    When was the debt incurred?
          2104 Chapel Hill Road
          Birmingham, AL 35216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 17 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 38 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.4
 7        River Country Rentals, LLC                                 Last 4 digits of account number       0174                                                 $5,290.82
          Nonpriority Creditor's Name
          P.O. Box 276                                               When was the debt incurred?           10/2015
          Paris, TN 38242
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency on a 8x12 utility building


 4.4
 8        S. Esani / Exxon                                           Last 4 digits of account number       6808                                                 $1,188.00
          Nonpriority Creditor's Name
          c/o Tuscaloosa County District                             When was the debt incurred?           8/21/2020
          Attorney
          2504 7th Street, Suite A
          Tuscaloosa, AL 35401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 9        S. Esani / Exxon                                           Last 4 digits of account number       9520                                                 $1,629.50
          Nonpriority Creditor's Name
          c/o Tuscaloosa County District                             When was the debt incurred?           8/21/2020
          Attorney
          2504 7th Street, Suite A
          Tuscaloosa, AL 35401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 18 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 39 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.5
 0        Sentry Recovery & Collections                              Last 4 digits of account number       7701                                                 $3,597.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/20 Last Active
          3080 S Durango Dr, Ste 203                                 When was the debt incurred?           07/20
          Las Vegas, NV 89117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 1        Sequel Electrical Supply, LLC                              Last 4 digits of account number                                                          $28,743.22
          Nonpriority Creditor's Name
          905 22nd Avenue                                            When was the debt incurred?           9/2014
          Second Floor
          Meridian, MS 39301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.5
 2        ServisFirst Bank                                           Last 4 digits of account number       3354                                               $91,813.67
          Nonpriority Creditor's Name
          Bankruptcy Department                                      When was the debt incurred?           8/15/2016
          2500 Woodcrest Place
          Birmingham, AL 35209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 19 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 40 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.5
 3        Synchrony Bank                                             Last 4 digits of account number       4874                                                   $682.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           12/2013
          P.O. Box 965060
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.5
 4        Synchrony Bank                                             Last 4 digits of account number       1522                                                   $100.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           12/2013
          P.O. Box 965060
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.5
 5        Synchrony Bank                                             Last 4 digits of account number       8883                                                   $100.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           10/2016
          P.O. Box 965060
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 20 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 41 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.5
 6        Synchrony Bank                                             Last 4 digits of account number       4509                                                   $100.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           7/2015
          P.O. Box 965060
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.5
 7        Synchrony Bank                                             Last 4 digits of account number       0048                                                   $100.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           1/2016
          P.O. Box 965060
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.5
 8        Synchrony Bank/Amazon                                      Last 4 digits of account number       7368                                                 $2,000.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           8/2015
          P.O. Box 965060
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 21 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 42 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 4.5
 9         Trawick Contractors, Inc.                                 Last 4 digits of account number       0928                                                       $0.00
           Nonpriority Creditor's Name
           4740 Powll Avenue                                         When was the debt incurred?           8/2019
           Birmingham, AL 35222
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt for work at Rudd Middle School


 4.6
 0         US Specialty Insurance Co.                                Last 4 digits of account number                                                         $350,000.00
           Nonpriority Creditor's Name
           Bankrutpcy Dept.                                          When was the debt incurred?           2020
           13403 Northwest Freeway
           Houston, TX 77040
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Injunctive relief


 4.6
 1         Wilfredo Ollarves                                         Last 4 digits of account number       1929                                                 $2,027.50
           Nonpriority Creditor's Name
           c/o Jessica M. Vosburgh                                   When was the debt incurred?
           2104 Chapel Hill Road
           Birmingham, AL 35216
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FLSA claim and other claims

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 22 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 43 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Arbitration Association                              Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Southeast Case Management Center                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 2200 Century Parkway, Suite 300
 Atlanta, GA 30345
                                                               Last 4 digits of account number                  0928

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brian Walding, Esq.                                           Line 4.52 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2227 First Avenue South                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Birmingham, AL 35233
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 C. Ellis Brazeal, III                                         Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Jones Walker, LLP                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 420 North 20th Street, Suite 1100
 Birmingham, AL 35203
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Management                                             Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6080 Tennyson Parkway                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Plano, TX 75024
                                                               Last 4 digits of account number                  8423

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 District Court Clerk                                          Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Dallas County                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 600 Commerce, 1st Floor
 Dallas, TX 75202-4606
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 EquipmentShare.com                                            Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2208                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Decatur, AL 35609-2208
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 J. Christopher Selman                                         Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bradley Arant                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 1819 5th Avenue North
 Birmingham, AL 35203
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 J. Vincent Swinney                                            Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Swinney & Bellenger, LLC                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 59609
 Birmingham, AL 35259-9609
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 James M. Smith                                                Line 4.47 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Hagwood & Tipton                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 726
 Paris, TN 38242
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 John R. Lavette                                               Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Morris & Lavette                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 2131 3rd Avenue North
 Birmingham, AL 35201
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 23 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 44 of 88
 Debtor 1 Tina A. Sharpe                                                                                  Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kevin Williams, Detective                                     Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 New Orleans Police Department                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 715 South Broad Street
 New Orleans, LA 70119
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 L. Graves Stiff, III                                          Line 4.60 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Starnes Davis Florie, LLP                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 100 Brookwood Place, 7th Floor
 Birmingham, AL 35209
                                                               Last 4 digits of account number                    1722

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michael S. Kelly                                              Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Brumlow Legal Group                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 137 Main Street, Suite 202
 Trussville, AL 35173
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MRS BPO, LLC                                                  Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1930 Olney Avenue                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Cherry Hill, NJ 08003
                                                               Last 4 digits of account number                    1443

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit System                                        Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 312125
 Atlanta, GA 31131
                                                               Last 4 digits of account number                    9221

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Parnell & Crum                                                Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2189                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Montgomery, AL 36102-2189
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Richard J. Wallace, III                                       Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 500 North Akard                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2700
 Dallas, TX 75201
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Richard O'Neal                                                Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 U.S. Attorney's Office                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 1801 Fourth Avenue North
 Birmingham, AL 35203
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ServisFirst Bank                                              Line 4.52 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Dept.                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 1508
 Birmingham, AL 35201-1508
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Shane Black                                                   Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Hand Arendall Harrison Sale                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 102 South Jefferson Street
 Athens, AL 35611
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 24 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 45 of 88
 Debtor 1 Tina A. Sharpe                                                                                 Case number (if known)

 Tuscaloosa County District Attorney                           Line 4.41 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 Worthless Check Unit                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 2504 7th Street, Suite A
 Tuscaloosa, AL 35401
                                                               Last 4 digits of account number                    9466

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Vincent G. Nelan                                              Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Baker Donelson                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 420 20th Street North, Suite 1400
 Birmingham, AL 35203
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                    20,000.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                    23,994.86

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    43,994.86

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  933,378.89

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  933,378.89




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 25 of 25
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                         Desc Main
                                                                     Document      Page 46 of 88
 Fill in this information to identify your case:

 Debtor 1                  Tina A. Sharpe
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


              Case 21-00574-TOM7                          Doc 1        Filed 03/11/21 Entered 03/11/21 15:09:49                           Desc Main
                                                                     Document      Page 47 of 88
 Fill in this information to identify your case:

 Debtor 1                   Tina A. Sharpe
                            First Name                           Middle Name        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Erick Mata                                                                            Schedule D, line
                220 Snake Hill Road                                                                   Schedule E/F, line   4.8
                Trussville, AL 35173
                                                                                                      Schedule G
                                                                                                    Best Buy Credit Services



    3.2         Erick Mata                                                                             Schedule D, line
                220 Snake Hill Road                                                                    Schedule E/F, line 4.35
                Trussville, AL 35173
                                                                                                       Schedule G
                                                                                                    J. Christopher Selman



    3.3         Erick Mata                                                                            Schedule D, line
                220 Snake Hill Road                                                                   Schedule E/F, line  4.44
                Trussville, AL 35173
                                                                                                      Schedule G
                                                                                                    Ohio Casualty Insurance Company




Official Form 106H                                                              Schedule H: Your Codebtors                               Page 1 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


              Case 21-00574-TOM7                            Doc 1        Filed 03/11/21 Entered 03/11/21 15:09:49                Desc Main
                                                                       Document      Page 48 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.4      Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line 4.1
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Amason & Associates, Inc.



    3.5      Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line 4.3
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Argo Building Company, LLC



    3.6      Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line 4.4
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Bama Concrete Products Co., Inc.



    3.7      Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.9
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Cesar Castro



    3.8      Erick Mata-Cabrera                                                                      Schedule D, line
             220 Snake Hill Road                                                                     Schedule E/F, line   4.19
             Trussville, AL 35173
                                                                                                     Schedule G
                                                                                                  City of Pinson



    3.9      Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line 4.20
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Claudio Sanchez-Mairena



    3.10     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.22
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Denis Reyes



    3.11     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.23
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Durlin Santiago




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 2 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                 Desc Main
                                                                     Document      Page 49 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.12     Erick Mata-Cabrera                                                                      Schedule D, line
             220 Snake Hill Road                                                                     Schedule E/F, line 4.25
             Trussville, AL 35173
                                                                                                     Schedule G
                                                                                                  Erick Luna-Pantaleon



    3.13     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.26
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Eva Bank



    3.14     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line  4.27
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Evelio Cruz-Hernandex



    3.15     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.30
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Gervin Galvez



    3.16     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.31
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Guadalupe Rios



    3.17     Erick Mata-Cabrera                                                                      Schedule D, line
             220 Snake Hill Road                                                                     Schedule E/F, line    4.34
             Trussville, AL 35173
                                                                                                     Schedule G
                                                                                                  Interior/Exterior Building Supply, LP



    3.18     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.36
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Javier Hernandez



    3.19     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line   4.40
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  M.J. Harris Construction Services, LLC




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 3 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49              Desc Main
                                                                     Document      Page 50 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.20     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.42
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Migdoel Perez



    3.21     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line 4.45
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Ram Tool Construction



    3.22     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.46
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Raquel Recinos



    3.23     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line   4.51
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Sequel Electrical Supply, LLC



    3.24     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.52
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  ServisFirst Bank



    3.25     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line   4.59
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Trawick Contractors, Inc.



    3.26     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line  4.60
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  US Specialty Insurance Co.



    3.27     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line    4.61
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Wilfredo Ollarves




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 4 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49              Desc Main
                                                                     Document      Page 51 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.28     Erick Mata-Cabrera                                                                     Schedule D, line
             220 Snake Hill Road                                                                    Schedule E/F, line 2.1
             Trussville, AL 35173
                                                                                                    Schedule G
                                                                                                  Department of Revenue



    3.29     Erick Mata-Cabrera                                                                      Schedule D, line   2.3
             220 Snake Hill Road                                                                     Schedule E/F, line
             Trussville, AL 35173
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service



    3.30     Erick Mata-Cabrera                                                                      Schedule D, line   2.4
             220 Snake Hill Road                                                                     Schedule E/F, line
             Trussville, AL 35173
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service



    3.31     Erick Mata-Cabrera                                                                      Schedule D, line
             220 Snake Hill Road                                                                     Schedule E/F, line 2.2
             Trussville, AL 35173
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service



    3.32     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line  4.60
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  US Specialty Insurance Co.



    3.33     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.52
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  ServisFirst Bank



    3.34     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line  4.60
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  US Specialty Insurance Co.



    3.35     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line   4.40
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  M.J. Harris Construction Services, LLC




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 5 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49               Desc Main
                                                                     Document      Page 52 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.36     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line 4.1
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Amason & Associates, Inc.



    3.37     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line 4.1
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Amason & Associates, Inc.



    3.38     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line 4.3
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Argo Building Company, LLC



    3.39     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line 4.3
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Argo Building Company, LLC



    3.40     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line   4.59
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Trawick Contractors, Inc.



    3.41     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line   4.59
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Trawick Contractors, Inc.



    3.42     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line  4.27
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Evelio Cruz-Hernandex



    3.43     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line  4.27
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Evelio Cruz-Hernandex




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 6 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49              Desc Main
                                                                     Document      Page 53 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.44     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.9
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Cesar Castro



    3.45     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line    4.9
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Cesar Castro



    3.46     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.36
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Javier Hernandez



    3.47     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line    4.36
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Javier Hernandez



    3.48     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.30
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Gervin Galvez



    3.49     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line    4.30
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Gervin Galvez



    3.50     Mata Electric, LLC                                                                      Schedule D, line
             511 Pinson Valley Parkway                                                               Schedule E/F, line 4.25
             Birmingham, AL 35217
                                                                                                     Schedule G
                                                                                                  Erick Luna-Pantaleon



    3.51     Mata Electric, LLC                                                                      Schedule D, line
             P.;O. Box 170471                                                                        Schedule E/F, line 4.25
             Birmingham, AL 35217
                                                                                                     Schedule G
                                                                                                  Erick Luna-Pantaleon




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 7 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                 Desc Main
                                                                     Document      Page 54 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.52     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.61
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Wilfredo Ollarves



    3.53     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line    4.61
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Wilfredo Ollarves



    3.54     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.42
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Migdoel Perez



    3.55     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line    4.42
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Migdoel Perez



    3.56     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.46
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Raquel Recinos



    3.57     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line    4.46
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Raquel Recinos



    3.58     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.22
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Denis Reyes



    3.59     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line    4.22
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Denis Reyes




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 8 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49              Desc Main
                                                                     Document      Page 55 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.60     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.31
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Guadalupe Rios



    3.61     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line    4.31
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Guadalupe Rios



    3.62     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line 4.20
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Claudio Sanchez-Mairena



    3.63     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line 4.20
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Claudio Sanchez-Mairena



    3.64     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line    4.23
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Durlin Santiago



    3.65     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line    4.23
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Durlin Santiago



    3.66     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line 4.45
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Ram Tool Construction



    3.67     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line 4.45
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Ram Tool Construction




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 9 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49              Desc Main
                                                                     Document      Page 56 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.68     Mata Electric, LLC                                                                     Schedule D, line
             P.O. Box 170471                                                                        Schedule E/F, line 4.4
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Bama Concrete Products Co., Inc.



    3.69     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line   4.51
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Sequel Electrical Supply, LLC



    3.70     Mata Electric, LLC                                                                     Schedule D, line
             P.O. Box 170471                                                                        Schedule E/F, line   4.51
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Sequel Electrical Supply, LLC



    3.71     Mata Electric, LLC                                                                     Schedule D, line
             511 Pinson Valley Parkway                                                              Schedule E/F, line 2.1
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Department of Revenue



    3.72     Mata Electric, LLC                                                                     Schedule D, line
             P.;O. Box 170471                                                                       Schedule E/F, line 2.1
             Birmingham, AL 35217
                                                                                                    Schedule G
                                                                                                  Department of Revenue



    3.73     Mata Electric, LLC                                                                      Schedule D, line   2.3
             511 Pinson Valley Parkway                                                               Schedule E/F, line
             Birmingham, AL 35217
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service



    3.74     Mata Electric, LLC                                                                      Schedule D, line   2.3
             P.O. Box 170471                                                                         Schedule E/F, line
             Birmingham, AL 35217
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service



    3.75     Mata Electric, LLC                                                                      Schedule D, line   2.4
             511 Pinson Valley Parkway                                                               Schedule E/F, line
             Birmingham, AL 35217
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 10 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49               Desc Main
                                                                     Document      Page 57 of 88
 Debtor 1 Tina A. Sharpe                                                                     Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.76     Mata Electric, LLC                                                                      Schedule D, line   2.4
             P.O. Box 170471                                                                         Schedule E/F, line
             Birmingham, AL 35217
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service



    3.77     Mata Electric, LLC                                                                      Schedule D, line
             511 Pinson Valley Parkway                                                               Schedule E/F, line 2.2
             Birmingham, AL 35217
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service



    3.78     Mata Electric, LLC                                                                      Schedule D, line
             P.O. Box 170471                                                                         Schedule E/F, line 2.2
             Birmingham, AL 35217
                                                                                                     Schedule G
                                                                                                  Internal Revenue Service



    3.79     Tina Sharpe                                                                             Schedule D, line
             209 Killough Springs Road                                                               Schedule E/F, line 4.35
             Birmingham, AL 35215
                                                                                                     Schedule G
                                                                                                  J. Christopher Selman



    3.80     Tina Sharpe                                                                            Schedule D, line
             209 Killough Springs Road                                                              Schedule E/F, line   4.8
             Birmingham, AL 35215
                                                                                                    Schedule G
                                                                                                  Best Buy Credit Services




Official Form 106H                                                            Schedule H: Your Codebtors                              Page 11 of 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                Desc Main
                                                                     Document      Page 58 of 88
Fill in this information to identify your case:

Debtor 1                      Tina A. Sharpe

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF ALABAMA
                                              (SOUTHERN DIVISION)

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Unemployed
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
             Case 21-00574-TOM7                   Doc 1     Filed 03/11/21 Entered 03/11/21 15:09:49                             Desc Main
                                                          Document      Page 59 of 88
Debtor 1    Tina A. Sharpe                                                                       Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.        $              0.00     $               N/A
     5b.     Mandatory contributions for retirement plans                                 5b.        $              0.00     $               N/A
     5c.     Voluntary contributions for retirement plans                                 5c.        $              0.00     $               N/A
     5d.     Required repayments of retirement fund loans                                 5d.        $              0.00     $               N/A
     5e.     Insurance                                                                    5e.        $              0.00     $               N/A
     5f.     Domestic support obligations                                                 5f.        $              0.00     $               N/A
     5g.     Union dues                                                                   5g.        $              0.00     $               N/A
     5h.     Other deductions. Specify:                                                   5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                 0.00 + $              N/A = $             0.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $            0.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
           Case 21-00574-TOM7                Doc 1      Filed 03/11/21 Entered 03/11/21 15:09:49                                   Desc Main
                                                      Document      Page 60 of 88
Fill in this information to identify your case:

Debtor 1                 Tina A. Sharpe                                                                     Check if this is:
                                                                                                                An amended filing
Debtor 2                                                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF ALABAMA                                                MM / DD / YYYY
                                          (SOUTHERN DIVISION)

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                    Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                     each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                             Daughter                                                 Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                      No
      expenses of people other than
      yourself and your dependents?                 Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                                  0.00

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                                0.00



Official Form 106J                                                    Schedule J: Your Expenses                                                           page 1

       Case 21-00574-TOM7                          Doc 1      Filed 03/11/21 Entered 03/11/21 15:09:49                                 Desc Main
                                                            Document      Page 61 of 88
Debtor 1     Tina A. Sharpe                                                                            Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 400.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 180.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 200.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                250.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                  0.00
10.   Personal care products and services                                                    10. $                                                 100.00
11.   Medical and dental expenses                                                            11. $                                                   0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  650.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                 450.00
19.   Other payments you make to support others who do not live with you.                         $                                                  0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,430.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,430.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                                   0.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,430.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -2,430.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2

      Case 21-00574-TOM7                        Doc 1        Filed 03/11/21 Entered 03/11/21 15:09:49                                       Desc Main
                                                           Document      Page 62 of 88
 Fill in this information to identify your case:

 Debtor 1                    Tina A. Sharpe
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Tina A. Sharpe                                                        X
              Tina A. Sharpe                                                            Signature of Debtor 2
              Signature of Debtor 1

              Date       March 11, 2021                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              Case 21-00574-TOM7                        Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                         Desc Main
                                                                     Document      Page 63 of 88
 Fill in this information to identify your case:

 Debtor 1                  Tina A. Sharpe
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        5138 Gold Leaf Lane                                      From-To:                      Same as Debtor 1                                   Same as Debtor 1
        Pinson, AL 35126                                         September 2018                                                                From-To:
                                                                 through
                                                                 November 2020

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


              Case 21-00574-TOM7                        Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                             Desc Main
                                                                     Document      Page 64 of 88
 Debtor 1      Tina A. Sharpe                                                                              Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income          Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.      (before deductions
                                                                                    exclusions)                                               and exclusions)

 From January 1 of current year until                 Wages, commissions,                              $0.00         Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


 For last calendar year:                              Wages, commissions,                              $0.00         Wages, commissions,
 (January 1 to December 31, 2020 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                              $0.00         Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income          Gross income
                                                   Describe below.                  each source                    Describe below.            (before deductions
                                                                                    (before deductions and                                    and exclusions)
                                                                                    exclusions)
 For last calendar year:                           Federal income tax                                  $0.00
 (January 1 to December 31, 2020 )                 refund

                                                   State income tax                                    $0.00
                                                   refund

 For the calendar year before that:                Federal income tax                                  $0.00
 (January 1 to December 31, 2019 )                 refund

                                                   State income tax                                    $0.00
                                                   refund


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                              Desc Main
                                                                     Document      Page 65 of 88
 Debtor 1      Tina A. Sharpe                                                                              Case number (if known)




            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       ServisFirst Bank v. Mata Electrical                       Trade debt                 Jefferson County Circuit                   Pending
       Contractors & Support, et al.                                                        Court                                      On appeal
       CV 2020-903354                                                                       716 North Richard
                                                                                                                                       Concluded
                                                                                            Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                            Birmingham, AL 35203

       City of Pinson v. Tina Sharpe, et al.                     Zoning violation           Jefferson County Circuit                   Pending
       CV 2020-903319                                                                       Court                                      On appeal
                                                                                            716 North Richard
                                                                                                                                       Concluded
                                                                                            Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                            Birmingham, AL 35203

       Bama Concrete v. Tina Sharpe, et                          Trade debt                 Jefferson County Circuit                   Pending
       al.                                                                                  Court                                      On appeal
       CV 2020-902431                                                                       716 North Richard
                                                                                                                                       Concluded
                                                                                            Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                            Birmingham, AL 35203

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                              Desc Main
                                                                     Document      Page 66 of 88
 Debtor 1      Tina A. Sharpe                                                                              Case number (if known)



       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       ServisFirst Bank v. Mata Electrical                       Trade debt                 Jefferson County Circuit                    Pending
       Contractors & Support, et al.                                                        Court                                       On appeal
       CV 2020-902266                                                                       716 North Richard
                                                                                                                                        Concluded
                                                                                            Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                                                                     Dismissed
                                                                                            Birmingham, AL 35203

       Sequel Electrical Supply, LLC v.                          Trade debt                 Jefferson County Circuit                    Pending
       Tina Sharpe, et al.                                                                  Court                                       On appeal
       CV 2019-903514                                                                       716 North Richard
                                                                                                                                        Concluded
                                                                                            Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                            Birmingham, AL 35203

       Evabank v. Tina Sharpe, et al.                            Contract                   Jefferson County Circuit                    Pending
       CV 2020-904342                                                                       Court                                       On appeal
                                                                                            716 North Richard
                                                                                                                                        Concluded
                                                                                            Arrington, Jr. Blvd.
                                                                                            4th Floor
                                                                                            Birmingham, AL 35203


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                         Value of the
                                                                                                                                                              property
                                                                 Explain what happened
       EvaBank                                                   Real property located at 5138 Godl Leaf                      10/30/2020                  $223,400.00
       1710 Cherokee Avenue SW                                   Lane, Pinson, AL 35126
       Cullman, AL 35055
                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       River Country Rentals, LLC                                Deficiency on a 8x12 utility building                        January 2021                       $0.00
       P.O. Box 276
       Paris, TN 38242                                               Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                 Desc Main
                                                                     Document      Page 67 of 88
 Debtor 1      Tina A. Sharpe                                                                              Case number (if known)



 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                                                                                  loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment               Amount of
       Address                                                        transferred                                             or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Russo, White & Keller, P.C.                                    Attorney fee & filing fee                               January 8 and              $1,713.00
       315 Gadsden Highway                                                                                                    27, 2021
       Suite D
       Birmingham, AL 35235


       CIN Legal Data Services                                        Credit reports                                          January 27,                    $37.00
       4540 Honeywell Court                                                                                                   2021
       Dayton, OH 45424


       CFEFA                                                          Credit counseling                                       January 27,                    $50.00
       P.O. Box 11527                                                                                                         2021
       Birmingham, AL 35202




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                 Desc Main
                                                                     Document      Page 68 of 88
 Debtor 1      Tina A. Sharpe                                                                              Case number (if known)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                           Date Transfer was
                                                                                                                                                  made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of           Type of account or          Date account was               Last balance
       Address (Number, Street, City, State and ZIP              account number             instrument                  closed, sold,              before closing or
       Code)                                                                                                            moved, or                           transfer
                                                                                                                        transferred
       Iberia Bank                                               XXXX-                        Checking                  Account was                             $0.00
       P.O. Box 12440                                                                         Savings
                                                                                                                        closed in 2020 by
       New Iberia, LA 70562                                                                                             the bank
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?           Describe the contents                    Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                                have it?
                                                                      State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                 Desc Main
                                                                     Document      Page 69 of 88
 Debtor 1      Tina A. Sharpe                                                                                    Case number (if known)



22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access                 Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                       have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                         Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you      Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you      Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                Status of the
       Case Number                                                    Name                                                                         case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                 Desc Main
                                                                     Document      Page 70 of 88
 Debtor 1      Tina A. Sharpe                                                                              Case number (if known)



                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Mata Electrical Contractors &                             Electrical contractor                           EIN:         XX-XXXXXXX
       Support, L
       511 Pinson Valley Parkway                                 Townes and Associates                           From-To      1/10/2008 - 12/2020
       Birmingham, AL 35217                                      717 Ker Drive
                                                                 Gardendale,AL 35071

                                                                 Stone, Avant & Daniels
                                                                 1801 Oxmoor Road, #200
                                                                 Homewood, AL 35209
                                                                 Roger A. Barlow
                                                                 1109 East Park Drive
                                                                 Birmingham, AL 35235

       Mata Construction, LLC                                    Construction                                    EIN:
       511 Pinson Valley Parkway
       Birmingham, AL 35217                                      Townes and Associates                           From-To      10/21/2013 - present (not
                                                                 717 Ker Drive                                                operational)
                                                                 Gardendale,AL 35071

                                                                 Stone, Avant & Daniels
                                                                 1801 Oxmoor Road, #200
                                                                 Homewood, AL 35209

       Mata Auto Center, LLC                                     Purchasing automobiles at                       EIN:
       511 Pinson Valley Parkway                                 auction
       Birmingham, AL 35217                                                                                      From-To      3/29/2013 - present (not
                                                                 Townes and Associates                                        operational)
                                                                 717 Ker Drive
                                                                 Gardendale,AL 35071

                                                                 Stone, Avant & Daniels
                                                                 1801 Oxmoor Road, #200
                                                                 Homewood, AL 35209


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                              Desc Main
                                                                     Document      Page 71 of 88
 Debtor 1      Tina A. Sharpe                                                                              Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Tina A. Sharpe
 Tina A. Sharpe                                                          Signature of Debtor 2
 Signature of Debtor 1

 Date     March 11, 2021                                                 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                         Desc Main
                                                                     Document      Page 72 of 88
 Fill in this information to identify your case:

 Debtor 1                 Tina A. Sharpe
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ALABAMA (SOUTHERN DIVISION)

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bank Of America                                      Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2015 Infinity QX80                                       Reaffirmation Agreement.
    property       Debtor's husband drives this                             Retain the property and [explain]:
    securing debt: car



    Creditor's         Carmax Auto Finance                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2017 Chevrolet Suburban                                  Reaffirmation Agreement.
    property       Debtor's husband drives this                             Retain the property and [explain]:
    securing debt: car



    Creditor's         PennyMac Loan Services, LLC                          Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       1976 Live Oak Trace                                Reaffirmation Agreement.
    property             Birmingham, AL 35235                               Retain the property and [explain]:
                         Jefferson County

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




              Case 21-00574-TOM7                        Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49              Desc Main
                                                                     Document      Page 73 of 88
 Debtor 1      Tina A. Sharpe                                                                        Case number (if known)


    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                         Desc Main
                                                                     Document      Page 74 of 88
 Debtor 1      Tina A. Sharpe                                                                        Case number (if known)




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Tina A. Sharpe                                                           X
       Tina A. Sharpe                                                                   Signature of Debtor 2
       Signature of Debtor 1

       Date        March 11, 2021                                                   Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                        page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




           Case 21-00574-TOM7                           Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49               Desc Main
                                                                     Document      Page 75 of 88
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49               Desc Main
                                                                     Document      Page 76 of 88
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                 Desc Main
                                                                     Document      Page 77 of 88
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $78        administrative fee                                         factors.
                   $278        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $78        administrative fee                                                fiduciary capacity,
                   $313        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                Desc Main
                                                                     Document      Page 78 of 88
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                Desc Main
                                                                     Document      Page 79 of 88
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                     Northern District of Alabama (Southern Division)
 In re       Tina A. Sharpe                                                                                   Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,375.00
             Prior to the filing of this statement I have received                                        $                     1,375.00
             Balance Due                                                                                  $                         0.00

2.     $    338.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; lien avoidances.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor(s) in any adversary proceedings.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 11, 2021                                                             /s/ Robert C. Keller
     Date                                                                       Robert C. Keller
                                                                                Signature of Attorney
                                                                                Russo, White & Keller, P.C.
                                                                                315 Gadsden Highway
                                                                                Suite D
                                                                                Birmingham, AL 35235
                                                                                (205) 833-2589
                                                                                rjlawoff@bellsouth.net
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


            Case 21-00574-TOM7                          Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                      Desc Main
                                                                     Document      Page 80 of 88
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Tina A. Sharpe
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

                                                    Northern District of Alabama                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            (Southern Division)                                        applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number                                                                                               3. The Means Test does not apply now because of
 (if known)
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                               0.00      $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                        -$    0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                      0.00      $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                        -$    0.00
        Net monthly income from rental or other real property            $     0.00 Copy here -> $                      0.00      $
                                                                                                       $                0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


              Case 21-00574-TOM7                        Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                                 Desc Main
                                                                     Document      Page 81 of 88
 Debtor 1     Tina A. Sharpe                                                                          Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                                    $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                      0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                      0.00      $
                                                                                                  $                  0.00      $
                  Total amounts from separate pages, if any.                                  +   $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $             0.00       +   $                   =   $            0.00

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $                0.00

              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                               12b. $                 0.00

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  AL

       Fill in the number of people in your household.                        2
       Fill in the median family income for your state and size of household.                                                        13.   $         59,818.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Tina A. Sharpe
                Tina A. Sharpe
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


            Case 21-00574-TOM7                          Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49                            Desc Main
                                                                     Document      Page 82 of 88
 Debtor 1    Tina A. Sharpe                                                                       Case number (if known)

                Signature of Debtor 1
        Date March 11, 2021
             MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                           page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy


            Case 21-00574-TOM7                          Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49            Desc Main
                                                                     Document      Page 83 of 88
                                                               United States Bankruptcy Court
                                                     Northern District of Alabama (Southern Division)
 In re      Tina A. Sharpe                                                                         Case No.
                                                                                    Debtor(s)      Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: March 11, 2021                                                    /s/ Tina A. Sharpe
                                                                         Tina A. Sharpe
                                                                         Signature of Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy


          Case 21-00574-TOM7                            Doc 1          Filed 03/11/21 Entered 03/11/21 15:09:49   Desc Main
                                                                     Document      Page 84 of 88
    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Tina A. Sharpe                        Bama Concrete Products Co., Inc.    Citibank
209 Killough Springs Road             1608 17th Street                    Citicorp Credit Srvs/Centralized Bk de
Birmingham AL 35215                   Tuscaloosa AL 35401                 P.O. Box 790034
                                                                          St Louis MO 63179



Bank Of America                       Bank of America                     City of Pinson
Attn: Bankruptcy                      Attn: Bankruptcy                    4410 Main Street
Po Box 982238                         P.O. Box 982234                     Pinson AL 35126
El Paso TX 79998                      El Paso TX 79998



Carmax Auto Finance                   Barclays Bank Delaware              Claudio Sanchez-Mairena
225 Chastain Meadows Court            Attn: Bankruptcy                    c/o Jessica M. Vosburgh
Suite 210                             P.O. Box 8801                       2104 Chapel Hill Road
Kennesaw GA 30144                     Wilmington DE 19899                 Birmingham AL 35216



Internal Revenue Service              Best Buy Credit Services            Credit One Bank
P.O. Box 7346                         P.O. Box 790441                     Attn: Bankruptcy Department
Philadelphia PA 19101-7346            Saint Louis MO 63179                P.O. Box 98873
                                                                          Las Vegas NV 89193



PennyMac Loan Services, LLC           Cesar Castro                        Denis Reyes
Attn: Correspondence Unit             c/o Jessica M. Vosburgh             c/o Jessica M. Vosburgh
P.O. Box 514387                       2104 Chapel Hill Road               2104 Chapel Hill Road
Los Angeles CA 90051-4387             Birmingham AL 35216                 Birmingham AL 35216



Department of Revenue                 Charter Communications              Durlin Santiago
Legal Division                        ATTN: Cash Management               c/o Jessica M. Vosburgh
P.O. Box 320001                       4670 East Fulton, Suite 102         2104 Chapel Hill Road
Montgomery AL 36132-0001              Ada MI 49301                        Birmingham AL 35216



Amason & Associates, Inc.             Charter Communications (Spectrum)   Equipmentshare.com, Inc.
P.O. Box 1729                         ATTN: Cash Management               2511 Broadway Bluffe Drive
Tuscaloosa AL 35403                   4670 East Fulton, Suite 102         Suite 202
                                      Ada MI 49301                        Columbia MO 65201



American Express                      Chase Auto Finance                  Erick Luna-Pantaleon
Correspondence/Bankruptcy             Attn: Bankruptcy                    c/o Jessica M. Vosburgh
P.O. Box 981540                       P.O. Box 901076                     2104 Chapel Hill Road
El Paso TX 79998                      Fort Worth TX 76101                 Birmingham AL 35216



Argo Building Company, LLC            Chase Card Services                 Erick Mata
4501 Seventh Avenue                   Attn: Bankruptcy                    220 Snake Hill Road
Birmingham AL 35224                   P.O. Box 15298                      Trussville AL 35173
                                      Wilmington DE 19850


        Case 21-00574-TOM7    Doc 1     Filed 03/11/21 Entered 03/11/21 15:09:49      Desc Main
                                      Document      Page 85 of 88
Erick Mata-Cabrera                        Interior/Exterior Building Supply, LP    Mata Electric, LLC
220 Snake Hill Road                       727 South Cortez Street                  P.O. Box 170471
Trussville AL 35173                       New Orleans LA 70119                     Birmingham AL 35217




Eva Bank                                  J. Christopher Selman                    Matar, Inc.
1710 Cherokee Avenue SW                   Bradley Arant                            c/o Saeed Ahmed
Cullman AL 35055                          1819 5th Avenue North                    700 McFarland Blvd.
                                          Birmingham AL 35203                      Northport AL 35476



Evelio Cruz-Hernandex                     Javier Hernandez                         Migdoel Perez
c/o Jessica M. Vosburgh                   c/o Jessica M. Vosburgh                  c/o Jessica M. Vosburgh
2104 Chapel Hill Road                     2104 Chapel Hill Road                    2104 Chapel Hill Road
Birmingham AL 35216                       Birmingham AL 35216                      Birmingham AL 35216



Ford Motor Credit                         Jomax Recovery                           Moretti at Vulcan Park Apartments
c/o National Bankruptcy Service Center    20325 North 51st Avenue                  101 Moretti CIrcle
P.O. Box 62180                            Glendale AZ 85308                        Birmingham AL 35209
Colorado Springs CO 80962



Fortiva                                   Jose A. Diaz                             Ohio Casualty Insurance Company
Attn: Bankruptcy                          24A Sahama Village                       9450 Seward Road
P.O. Box 105555                           Tuscaloosa AL 35401                      Fairfield OH 45014
Atlanta GA 30348



Gervin Galvez                             LoanMe, Inc.                             Ram Tool Construction
c/o Jessica M. Vosburgh                   Attn: Bankruptcy                         4500 5th Avenue South
2104 Chapel Hill Road                     1900 S State College Blvd                Building A
Birmingham AL 35216                       Anaheim CA 92806                         Birmingham AL 35222



Guadalupe Rios                            M.J. Harris Construction Services, LLC   Raquel Recinos
c/o Jessica M. Vosburgh                   1 Riverchase Ridge                       c/o Jessica M. Vosburgh
2104 Chapel Hill Road                     Suite 300                                2104 Chapel Hill Road
Birmingham AL 35216                       Birmingham AL 35244                      Birmingham AL 35216



HomeTown Bank of Alabama                  Mata Electric, LLC                       River Country Rentals, LLC
Attn: Bankruptcy                          511 Pinson Valley Parkway                P.O. Box 276
2002 2nd Avenue East                      Birmingham AL 35217                      Paris TN 38242
Oneonta AL 35121



IberiaBank                                Mata Electric, LLC                       S. Esani / Exxon
Attn: Bankruptcy                          P.;O. Box 170471                         c/o Tuscaloosa County District Atto
200 West Congress St                      Birmingham AL 35217                      2504 7th Street, Suite A
Layfayetter LA 70501                                                               Tuscaloosa AL 35401


       Case 21-00574-TOM7         Doc 1     Filed 03/11/21 Entered 03/11/21 15:09:49           Desc Main
                                          Document      Page 86 of 88
Sentry Recovery & Collections           American Arbitration Association    Kevin Williams, Detective
Attn: Bankruptcy                        Southeast Case Management Center    New Orleans Police Department
3080 S Durango Dr, Ste 203              2200 Century Parkway, Suite 300     715 South Broad Street
Las Vegas NV 89117                      Atlanta GA 30345                    New Orleans LA 70119



Sequel Electrical Supply, LLC           Brian Walding, Esq.                 L. Graves Stiff, III
905 22nd Avenue                         2227 First Avenue South             Starnes Davis Florie, LLP
Second Floor                            Suite 100                           100 Brookwood Place, 7th Floor
Meridian MS 39301                       Birmingham AL 35233                 Birmingham AL 35209



ServisFirst Bank                        C. Ellis Brazeal, III               Michael S. Kelly
Bankruptcy Department                   Jones Walker, LLP                   Brumlow Legal Group
2500 Woodcrest Place                    420 North 20th Street, Suite 1100   137 Main Street, Suite 202
Birmingham AL 35209                     Birmingham AL 35203                 Trussville AL 35173



Synchrony Bank                          Credit Management                   MRS BPO, LLC
Attn: Bankruptcy                        6080 Tennyson Parkway               1930 Olney Avenue
P.O. Box 965060                         Suite 100                           Cherry Hill NJ 08003
Orlando FL 32896                        Plano TX 75024



Synchrony Bank/Amazon                   District Court Clerk                National Credit System
Attn: Bankruptcy                        Dallas County                       Attn: Bankruptcy
P.O. Box 965060                         600 Commerce, 1st Floor             P.O. Box 312125
Orlando FL 32896                        Dallas TX 75202-4606                Atlanta GA 31131



Tina Sharpe                             EquipmentShare.com                  Parnell & Crum
209 Killough Springs Road               P.O. Box 2208                       P.O. Box 2189
Birmingham AL 35215                     Decatur AL 35609-2208               Montgomery AL 36102-2189




Trawick Contractors, Inc.               J. Vincent Swinney                  Richard J. Wallace, III
4740 Powll Avenue                       Swinney & Bellenger, LLC            500 North Akard
Birmingham AL 35222                     P.O. Box 59609                      Suite 2700
                                        Birmingham AL 35259-9609            Dallas TX 75201



US Specialty Insurance Co.              James M. Smith                      Richard O'Neal
Bankrutpcy Dept.                        Hagwood & Tipton                    U.S. Attorney's Office
13403 Northwest Freeway                 P.O. Box 726                        1801 Fourth Avenue North
Houston TX 77040                        Paris TN 38242                      Birmingham AL 35203



Wilfredo Ollarves                       John R. Lavette                     ServisFirst Bank
c/o Jessica M. Vosburgh                 Morris & Lavette                    Bankruptcy Dept.
2104 Chapel Hill Road                   2131 3rd Avenue North               P.O. Box 1508
Birmingham AL 35216                     Birmingham AL 35201                 Birmingham AL 35201-1508


       Case 21-00574-TOM7       Doc 1     Filed 03/11/21 Entered 03/11/21 15:09:49      Desc Main
                                        Document      Page 87 of 88
Shane Black
Hand Arendall Harrison Sale
102 South Jefferson Street
Athens AL 35611



Tuscaloosa County District Attorney
Worthless Check Unit
2504 7th Street, Suite A
Tuscaloosa AL 35401



Vincent G. Nelan
Baker Donelson
420 20th Street North, Suite 1400
Birmingham AL 35203




       Case 21-00574-TOM7           Doc 1     Filed 03/11/21 Entered 03/11/21 15:09:49   Desc Main
                                            Document      Page 88 of 88
